DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 13-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US PG Pub. No. US 2014/0264081 A1, Sep. 18, 2014) (hereinafter “Walker”) in view of Tanner et al. (US PG Pub. No. US 2015/01422013 A1, May 21, 2015) (hereinafter “Tanner”).
Regarding claim 1: Walker teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0024], [0040] - data received from the IMS/fiber sensor is "shape data", [0081]), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0040] - splayer 24, which is a catheter splayer – “...surgical tool, such as a catheter, is operatively connected to the splayer 24” – and mounted to RCM 22; fiber optic sensor, e.g. sensor 26 in figure 1A, having fiber reference frame FRF and RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer through which the fiber sensor passes - [0053], [0055]-[0057], [0063]; [0033] - the position and orientation of the fiber sensor based physically in the splayer changes relative to the other reference frames because splayer moves as it is robotically driven). Walker further teaches a constraint structure ([0081] – sheath splayer), but is silent on the details regarding the specific relationship between the (catheter) splayer 24 and the sheath splayer.
Tanner, in the same field of endeavor, teaches a medical instrument having an elongate flexible portion with a shape sensor generating shape data ([0333]-[0334] – “shape data along the entire length of a catheter or shapeable instrument”), the medical instrument including a reference portion movably coupled (figure 121B - guide catheter assembly 1050, which corresponds to guide catheter splayer 61 as shown in figure 6A) to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; where the carriage is part of instrument driver 16 and therefore has a known pose in the surgical reference frame at least by virtue of being mounted on table 22, [0301], figure 1), wherein the elongate flexible portion is coupled to the reference portion and is sized to pass through a constraint structure as the reference portion is moved along the fixture, the constraint structure having a fixed position in relation to the fixture and having a known constraint structure location in the surgical reference frame (figs. 6A-6B - at least guide catheter 61a is sized to pass through sheath splayer 62, [0303]-[0304]; where the guide catheter splayer 61 and sheath splayer 62 are mounted to the RCM - [0309]-[0310], and where the position of splayers 61/62 are known relative to the RCM - [0311]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method of Walker to the medical instrument of Tanner (where, by this modification, at least splayer 24 of Walker corresponds to guide catheter splayer 61 of Tanner; the sheath splayer of Walker corresponds to sheath splayer 62 of Tanner; and RCM 22 of Walker corresponds to the RCM of Tanner) in order to provide the instrument of Tanner with registration free of incremental sensor error in view of the further teachings of Walker that there is a need for an improved method of IMSs that reduces measurement errors ([0007]) and that the method of Walker reduces the influence of measurement error ([0024]). 
Further regarding claim 1: Walker as modified by Tanner teaches receiving reference portion position information in the surgical reference frame (Walker - [0040] - fiber sensor 26 is operatively connected to the tool, which is operatively connected to the splayer 24 mounted to RCM 22, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer where the fiber sensor is physically based - [0033], [0053], [0055]-[0057], [0058], [0063]); receiving anatomical model information (Walker - [0037]); registering the shape information to the anatomical model information (Walker - figure 3, [0052], [0071]); determining, after registering the shape information to the anatomical model information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information (Walker - [0031]-[0033] - the tool represented in the model is updated as the tool is advanced where the updated representation is based on the registered – “modified” – shape information; [0071] – registration between the shape information and the model is subject to registration error; [0081]-[0082] - measured points 906, 908, 910, and 912, where these points are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it and where the constraint structure may be a curve in the take-off of the sheath splayer [corresponding to sheath splayer 62 of Tanner]; [0085] – registration to the model and registration to the splayer [corresponding to guide catheter splayer 61 of Tanner] are both used to determine the correct pose of the catheter in relation to the anatomy); determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location (Walker - [0081] - the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of the sheath splayer or "constraint structure", where the catheter and IMS passing through a known shape can be used to register the position and orientation of a distal portion of the catheter; [0029] - "registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained"; [0030] - " the goal of registration is to determine the relationship of a frame of a sensor integrated into a tool or element in the surgical suite within the frame of reference of the patient"; registration at the splayer would include comparison of the measured or "estimated" sheath splayer ["constraint structure"] location against the known location of the sheath splayer ["constraint structure"] based on the definition of registration provided above - "relating a reference frame of a sensor to another reference frame of interest" - where the estimated "constraint structure" location is in the sensor reference frame and the actual "constraint structure" location is known in the surgical reference frame as described above); and after determining the correction factor, modifying the received shape information by applying the correction factor to the received shape information (Walker - registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0058], [0063]).
Regarding claim 2: Walker as modified by Tanner teaches the method of claim 1 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Walker - [0040], [0079], [0080]; Tanner – [0334]).
Regarding claim 3: Walker as modified by Tanner teaches the method of claim 2 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Walker - [0080] - fixed proximal end 904).
Regarding claim 4: Walker as modified by Tanner teaches the method of claim 1 wherein the shape information includes pose of a distal tip of the medical instrument (Walker - [0080]-[0081]). 
Regarding claim 5: Walker as modified by Tanner teaches the method of claim 1 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Tanner – [0303], [0678], figure 121B; Walker - RCM 22).
Regarding claim 6: Walker as modified by Tanner teaches the method of claim 5 wherein the reference portion position information is calibrated based upon sensor data from at least one degree of freedom of a teleoperated manipulator (Walker - [0055] – “Encoders on the RCM 22 and setup joint 20, with kinematic models may be used to determine the location of the setup joint 20 with respect to the table 12. More specifically, the encoders assist with determining the location of the RCM 22 with respect to the table 12. With the location value of the position that the setup joint 20 is fixed to the table 12, the location of the splayer carriage 24 carried by the RCM 22 with respect to the table 12 can be determined; i.e., the setup joint reference frame SJF is localized with the RCM reference frame RRF.” [0081]).
Regarding claim 7: Walker as modified by Tanner teaches the method of claim 1 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including lateral translation, pitch and yaw).
Regarding claim 8: Walker as modified by Tanner teaches the method of claim 7 wherein the constraint structure includes a rigid ring (Tanner – the sheath catheter splayer 62 comprises multiple rigid rings as shown in figure 7, [0306] – including washers 88, bottom portion 84).
Regarding claim 9: Walker as modified by Tanner teaches the method of claim 1 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including vertical translation, lateral translation, pitch and yaw).
Regarding claim 10: Walker as modified by Tanner teaches the method of claim 9 wherein the constraint structure includes an elongated sleeve (Tanner – sheath catheter 62a, figure 6A).
Regarding claim 11: Walker as modified by Tanner teaches the method of claim 1 wherein the known location is a fixed location in the surgical reference frame (Tanner – figure 121B, [0678] – the sheath assembly 1040 is fixed with respect to the carriage and may also remain in a fixed position while the guide assembly 1050 is independently actuated).
Regarding claim 13: Walker as modified by Tanner teaches the method of claim 1 wherein determining the estimated constraint structure location in the surgical reference frame includes determining a constraint structure location relative to the reference portion in a shape sensor reference frame (Walker - [0081]-[0082], figure 9 - measured points 906, 908, 910, and 912 are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it with respect to fixed/known point 904 or "reference portion"; where the fiber sensor has its own reference frame FRF).
Regarding claim 14: Walker as modified by Tanner teaches the method of claim 1 wherein receiving the reference portion position information in the surgical reference frame includes receiving calibrated reference portion position information based upon motor position measuring device data received while the reference portion of the medical instrument is positioned along the fixture (Walker - [0040]-[0041] - encoder data is "motor position measuring device data"; [0055] - encoder data is used to register the reference portion position to the table or "surgical" reference frame TRF).
Regarding claim 15: Walker teaches Walker teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0024], [0040] - data received from the IMS/fiber sensor is "shape data", [0081]), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0040] - splayer 24, which is a catheter splayer – “...surgical tool, such as a catheter, is operatively connected to the splayer 24” – and mounted to RCM 22; fiber optic sensor, e.g. sensor 26 in figure 1A, having fiber reference frame FRF and RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer through which the fiber sensor passes - [0053], [0055]-[0057], [0063]; [0033] - the position and orientation of the fiber sensor based physically in the splayer changes relative to the other reference frames because splayer moves as it is robotically driven). Walker further teaches a constraint structure ([0081] – sheath splayer), but is silent on the details regarding the specific relationship between the (catheter) splayer 24 and the sheath splayer.
Tanner, in the same field of endeavor, teaches a medical instrument having an elongate flexible portion with a shape sensor generating shape data ([0333]-[0334] – “shape data along the entire length of a catheter or shapeable instrument”), the medical instrument including a reference portion movably coupled (figure 121B - guide catheter assembly 1050, which corresponds to guide catheter splayer 61 as shown in figure 6A) to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; where the carriage is part of instrument driver 16 and therefore has a known pose in the surgical reference frame at least by virtue of being mounted on table 22, [0301], figure 1), wherein the elongate flexible portion is coupled to the reference portion and is sized to pass through a constraint structure as the reference portion is moved along the fixture, the constraint structure having a fixed position in relation to the fixture and having a known constraint structure location in the surgical reference frame (figs. 6A-6B - at least guide catheter 61a is sized to pass through sheath splayer 62, [0303]-[0304]; where the guide catheter splayer 61 and sheath splayer 62 are mounted to the RCM - [0309]-[0310], and where the position of splayers 61/62 are known relative to the RCM - [0311]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method of Walker to the medical instrument of Tanner (where, by this modification, at least splayer 24 of Walker corresponds to guide catheter splayer 61 of Tanner; the sheath splayer of Walker corresponds to sheath splayer 62 of Tanner; and RCM 22 of Walker corresponds to the RCM of Tanner) in order to provide the instrument of Tanner with registration free of incremental sensor error in view of the further teachings of Walker that there is a need for an improved method of IMSs that reduces measurement errors ([0007]) and that the method of Walker reduces the influence of measurement error ([0024]). 
Further regarding claim 15: Walker as modified by Tanner teaches receiving anatomical model information (Walker - [0037]); after receiving the shape information, registering the instrument shape information to the anatomical model information and adjusting the registered instrument shape information to pass through the known location in the surgical reference frame ( Walker - [0081] - the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of the sheath splayer or "constraint structure", where the catheter and IMS passing through a known shape can be used to register the position and orientation of a distal portion of the catheter; [0029] - "registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained"; [0030] - " the goal of registration is to determine the relationship of a frame of a sensor integrated into a tool or element in the surgical suite within the frame of reference of the patient"; registration at the splayer would include comparison of the measured or "estimated" sheath splayer ["constraint structure"] location against the known location of the sheath splayer ["constraint structure"] based on the definition of registration provided above - "relating a reference frame of a sensor to another reference frame of interest" - where the estimated "constraint structure" location is in the sensor reference frame and the actual "constraint structure" location is known in the surgical reference frame as described above; registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0058], [0063]).
Regarding claim 16: Walker as modified by Tanner teaches the method of claim 15 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Tanner – [0334]; Walker - [0040], [0079], [0080]).
Regarding claim 17: Walker as modified by Tanner teaches the method of claim 16 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Walker - [0080] - fixed proximal end 904).
Regarding claim 18: Walker as modified by Tanner teaches the method of claim 15 wherein the shape information includes pose of a distal tip of the instrument (Walker - [0080]-[0081]).
Regarding claim 19: Walker as modified by Tanner teaches the method of claim 15 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Tanner – [0303], [0678], figure 121B; Walker - RCM 22).
Regarding claim 20: Walker as modified by Tanner teaches the method of claim 15 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including lateral translation, pitch and yaw).
Regarding claim 21: Walker as modified by Tanner teaches the method of claim 20 wherein the constraint structure includes a rigid ring (Tanner – the sheath catheter splayer 62 comprises multiple rigid rings as shown in figure 7, [0306] – including washers 88, bottom portion 84).
Regarding claim 22: Walker as modified by Tanner teaches the method of claim 15 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including vertical translation, lateral translation, pitch and yaw).
Regarding claim 23: Walker as modified by Tanner teaches the method of claim 22 wherein the constraint structure includes an elongated sleeve (Tanner – sheath catheter 62a, figure 6A).
Regarding claim 24: Walker as modified by Tanner teaches the method of claim 15 wherein registering includes optically tracking markers located on the reference portion of the medical instrument and on a patient anatomy (Walker - [0059] - camera tracking is optical tracking, [0073] - camera tracking is optical tracking, [0024], [0047] - fiber optic tracking is optical tracking).
Regarding claim 25: Walker as modified by Tanner teaches the method of claim 15 wherein registering includes tracking electromagnetic markers located on the reference portion of the medical instrument and on a patient anatomy (Walker - [0028] - EM markers, [0058], [0059], [0096]).
Regarding claim 26: Walker as modified by Tanner teaches the method of claim 15 wherein adjusting the instrument shape information includes correcting the orientation of the instrument shape information to extend through the known location in the surgical reference frame (Walker - [0028]-[0029] - the fiber sensor measures location, position and orientation, [0033], [0057] - orientation transformation, [0078] - Registration, as described above, is generally the mathematical process of computing the orientation and position of all or portions of a shape (sequence of points) in some coordinate frame; [0081]-[0082]).
Regarding claim 27: Walker as modified by Tanner teaches the method of claim 15 wherein the known location is a fixed location in the surgical reference frame (Tanner – figure 121B, [0678] – the sheath assembly 1040 is fixed with respect to the carriage and may also remain in a fixed position while the guide assembly 1050 is independently actuated).
Regarding claim 28: Walker as modified by Tanner teaches the method of claim 15 further comprising displaying an image of the medical instrument registered to an image generated from the anatomical model information (Walker - figure 1b, [0036], [0066]).
Regarding claim 29: Walker teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0024], [0040] - data received from the IMS/fiber sensor is "shape data", [0081]), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0040] - splayer 24, which is mounted to RCM 22; fiber optic sensor, e.g. sensor 26 in figure 1A, having fiber reference frame FRF and RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer through which the fiber sensor passes - [0053], [0055]-[0057], [0063]; [0033] - the position and orientation of the fiber sensor based physically in the splayer changes relative to the other reference fraomes because splayer moves as it is robotically driven), wherein the known pose of the fixture is a predetermined fixed pose within the surgical environment or is determined using one or more sensors within the surgical environment (RCM 22 - [0040], which has a known location in the surgical reference frame - [0055]-[0057]), wherein the elongate flexible portion is coupled to the reference portion ([0028], [0045] - catheter 18). Walker further teaches a constraint structure ([0081] – sheath splayer), but is silent on the details regarding the specific relationship between the (catheter) splayer 24 and the sheath splayer.
Tanner, in the same field of endeavor, teaches a medical instrument having an elongate flexible portion with a shape sensor generating shape data ([0333]-[0334] – “shape data along the entire length of a catheter or shapeable instrument”), the medical instrument including a reference portion movably coupled (figure 121B - guide catheter assembly 1050, which corresponds to guide catheter splayer 61 as shown in figure 6A) to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; where the carriage is part of instrument driver 16 and therefore has a known pose in the surgical reference frame at least by virtue of being mounted on table 22, [0301], figure 1), wherein the elongate flexible portion is coupled to the reference portion and is sized to pass through a constraint structure as the reference portion is moved along the fixture, the constraint structure having a fixed position in relation to the fixture and having a known constraint structure location in the surgical reference frame (figs. 6A-6B - at least guide catheter 61a is sized to pass through sheath splayer 62, [0303]-[0304]; where the guide catheter splayer 61 and sheath splayer 62 are mounted to the RCM - [0309]-[0310], and where the position of splayers 61/62 are known relative to the RCM - [0311]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method of Walker to the medical instrument of Tanner (where, by this modification, at least splayer 24 of Walker corresponds to guide catheter splayer 61 of Tanner; the sheath splayer of Walker corresponds to sheath splayer 62 of Tanner; and RCM 22 of Walker corresponds to the RCM of Tanner) in order to provide the instrument of Tanner with registration free of incremental sensor error in view of the further teachings of Walker that there is a need for an improved method of IMSs that reduces measurement errors ([0007]) and that the method of Walker reduces the influence of measurement error ([0024]). 
Further regarding claim 29: Walker as modified by Tanner teaches receiving reference portion position information in the surgical reference frame (Walker - [0040] - fiber sensor 26 is operatively connected to the tool, which is operatively connected to the splayer 24 mounted to RCM 22, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF] and the fiber sensor coupled to the instrument has a known pose with respect to the TRF by virtue of having a known, calibrated relationship to the splayer where the fiber sensor is physically based - [0033], [0053], [0055]-[0057], [0058], [0063]); receiving anatomical model information (Walker - [0037]); registering the shape information to the anatomical model information (Walker - figure 3, [0052], [0071]); determining, after registering the shape information to the anatomical model information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information (Walker - [0031]-[0033] - the tool represented in the model is updated as the tool is advanced where the updated representation is based on the registered – “modified” – shape information; [0071] – registration between the shape information and the model is subject to registration error; [0081]-[0082] - measured points 906, 908, 910, and 912, where these points are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it and where the constraint structure may be a curve in the take-off of the sheath splayer [corresponding to sheath splayer 62 of Tanner]; [0085] – registration to the model and registration to the splayer [corresponding to guide catheter splayer 61 of Tanner] are both used to determine the correct pose of the catheter in relation to the anatomy); determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location (Walker - [0081] - the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of the sheath splayer or "constraint structure", where the catheter and IMS passing through a known shape can be used to register the position and orientation of a distal portion of the catheter; [0029] - "registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained"; [0030] - " the goal of registration is to determine the relationship of a frame of a sensor integrated into a tool or element in the surgical suite within the frame of reference of the patient"; registration at the splayer would include comparison of the measured or "estimated" sheath splayer ["constraint structure"] location against the known location of the sheath splayer ["constraint structure"] based on the definition of registration provided above - "relating a reference frame of a sensor to another reference frame of interest" - where the estimated "constraint structure" location is in the sensor reference frame and the actual "constraint structure" location is known in the surgical reference frame as described above); and after determining the correction factor, modifying the received shape information by applying the correction factor to the received shape information (Walker - registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0058], [0063]).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of all pending claims, filed 08/02/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793